Citation Nr: 0108961	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-09 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating above 10 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.  This matter arises from a March 1998 rating decision 
that was issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In May 2000, a 
hearing was held before the undersigned, who is the Board 
Member making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).


REMAND

The Board finds that a remand is necessary in this case for 
several reasons.  First, a remand is necessary because it 
does not appear that the veteran's complete VA treatment 
records have been obtained.  VA records are considered to be 
part of the record on appeal since they are within VA's 
constructive possession, and they must be considered when 
deciding a claim for benefits.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A(c)(2)).  The veteran reported 
in an Income-Net Worth and Employment Statement, which was 
received at the RO in April 1998, that he had been receiving 
continuous treatment for PTSD and tremors during the past 
twelve months from the VA Medical Centers in Birmingham and 
Tuscaloosa.  As a consequence, these recent treatment records 
need to be obtained and associated with the veteran's claims 
file.

Second, a remand is necessary due to a recent significant 
change in the law.  In Allen v. Principi, No. 99-7199 (Fed. 
Cir. Feb. 2, 2001), the U.S. Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Because consideration has not 
previously been given to whether the veteran should be 
service-connected on a secondary basis for alcohol abuse, or 
whether an increased evaluation is warranted for his service-
connected PTSD as a result of the increased severity of this 
disability that results from related alcohol abuse, a remand 
is required to enable the RO to address these inextricably 
intertwined matters in the first instance.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991) (inextricably 
intertwined claims must be decided together); see also VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (Board generally not authorized to make 
final decisions on issues which have not been considered by 
the RO).  

Third, a remand is necessary because the January and February 
1998 VA examination reports do not contain sufficient 
information to rate the veteran's disabilities.  With respect 
to PTSD, it is unclear whether tremors or alcohol abuse, 
neither of which are presently service connected, are related 
to this service-connected disability.  As a consequence, a 
new psychiatric examination is required for purposes of 
ascertaining whether or not tremors or alcohol abuse are 
disabilities which are related to or a part of the PTSD.  See 
38 C.F.R. § 3.310 (2000) (Disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected); see also Allen v. Principi, No. 
99-7199 (Fed. Cir. Feb. 2, 2001).  If they are not related to 
or a part of the PTSD, then a determination will need to be 
made as to whether the PTSD related symptoms and effects may 
be separated from the symptoms and effects of any nonservice-
connected disabilities, so that the appropriate disability 
rating may be assigned.  See Waddell v. Brown, 5 Vet. App. 
454, 456-57 (1993) (the Board's evaluation cannot be fully 
informed without an examination thoroughly describing the 
degree of disability attributable to the veteran's service-
connected psychiatric disorder as opposed to diagnosed 
nonservice-connected psychiatric disorder(s)); see also 
Shoemaker v. Derwinski, 3 Vet. App. 248, 254-55 (1992).  

With respect to the appellant's claim for an increased 
evaluation for malaria, it is noted that relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, the residuals such as liver or 
spleen damage are to be rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2000).  In this 
case, the January 1998 VA examiner did not indicate whether 
or not there was any liver or spleen damage as a result of 
service-connected malaria.  The examiner did, however, order 
an ultrasound, LFTs (liver function tests), an ethanol level 
and a PT (prothrombin time), PTT (partial thromboplastin 
time) to better evaluate the enlarged liver.  Most, if not 
all, of these tests were completed; however, the test results 
were not referred to the examiner for review and the 
preparation of an addendum to the examination report.  
Moreover, the examiner did not provide a final or definitive 
assessment as to whether or not the veteran's complaint of 
jaundice was related to the service-connected malaria or 
instead to alcoholic liver disease.  Therefore, given the 
incompleteness of the examination report for rating purposes, 
a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all available 
medical records dated from March 1997 to 
the present from the VA Medical Centers 
in Birmingham and Tuscaloosa. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity and extent of his service-
connected PTSD.  The claims folder (or 
pertinent records contained therein) 
should be made available to the examiner 
for review.  All tests and studies 
determined by the examiner to be 
necessary should be conducted in order to 
ascertain the severity of the veteran's 
service-connected PTSD.  It is requested 
that a Global Assessment of Functioning 
(GAF) score be assigned consistent with 
the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).  It is requested that the examiner 
discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.

It is also requested that the examiner 
make an attempt to reconcile the various 
psychiatric diagnoses of record (i.e., 
anxiety, depressive disorder not 
otherwise specified, and depression ) to 
the extent possible.  If psychiatric 
conditions other than PTSD are present, 
the examiner should provide an opinion as 
to which of the appellant's 
symptomatology and/or social and 
occupational impairment is attributable 
to the service-connected PTSD, as opposed 
to any nonservice-connected conditions.  
If it is impossible to distinguish 
between the symptomatology and/or social 
and occupational impairment that is due 
to the service-connected PTSD and any 
nonservice-connected condition(s), the 
examiner should so indicate with an 
accompanying explanation.  

Finally, the examiner should provide an 
opinion as to whether or not alcohol 
abuse and/or tremors are at least as 
likely as not causally related to or a 
part of the service-connected PTSD.  

3.  The veteran also should be afforded a 
VA examination to evaluate the severity 
and extent of the service-connected 
residuals of malaria.  The claims folder 
(or pertinent records contained therein) 
should be made available to the examiner 
for review.  The examiner should confirm 
the presence of active malaria or 
relapse, and indicate whether any 
residuals of malaria are manifested, and 
if so, state which organ systems are 
affected.  The examiner also should 
provide an opinion on (1) whether any 
liver or spleen disability is related to 
or a part of the service-connected 
malaria, and (2) whether the veteran's 
past complaints of jaundice are related 
to the service-connected malaria.  It is 
imperative that the examiner review the 
test results from the January 1998 
examination and provide an explanation of 
the results and how they impact upon the 
diagnoses or opinions provided by the 
current examiner.  If the examiner 
determines that any of the tests must be 
repeated, or if additional testing is 
deemed warranted, all such testing should 
be completed and then referred to the 
examiner for review and analysis that is 
included in the examination report or in 
a subsequently prepared addendum thereto.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full.  The RO 
should ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report is found to be inadequate, 
it must be returned to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2000).

5.  The RO also should review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  

6.  After the above development has been 
completed, the RO should again review the 
record.  In readjudicating the claim for 
an increased rating for PTSD, the RO 
should address whether service connection 
is warranted on a secondary basis for 
alcohol abuse, or whether an increased 
evaluation is warranted for PTSD as a 
result of the increased severity of this 
disability that results from causally 
related alcohol abuse.  See Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001).  In readjudicating the claim for a 
compensable rating for malaria, the RO 
should address whether any diagnosed 
liver, spleen, or jaundice disability or 
symptom is related to or a part of the 
service-connected malaria.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on any matter the Board remands to a regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional medical 
evidence and to satisfy due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




